          Case 6:21-cv-00261-ADA Document 15 Filed 04/30/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 Sable Networks, Inc. and
 Sable IP, LLC,
                                                                  Civil Action No.
                Plaintiffs,                                     6:21-cv-00261-ADA

                v.
                                                           JURY TRIAL DEMANDED
 Cloudflare, Inc.,

                Defendant.


  JOINT STIPULATION TO DISMISS CERTAIN OF PLAINTIFFS’ ALLEGATIONS

       WHEREAS, the above-captioned action was filed by Plaintiffs Sable Networks, Inc. and

Sable IP, LLC (collectively, “Plaintiffs” or “Sable”) against Defendant Cloudflare, Inc.

(“Defendant” or “Cloudflare”) in the United States District Court for the Western District of Texas,

Waco Division on March 15, 2021;

       WHEREAS, in the above-captioned action, Sable alleges: (1) Cloudflare induces

infringement of the four asserted United States patents; and (2) Plaintiffs are entitled to enhanced

damages arising from Cloudflare’s willful infringement of the four asserted United States patents

(collectively, the “Allegations”);

       WHEREAS, Cloudflare indicated its intention to file a motion to dismiss the Allegations;

       WHEREAS, Plaintiffs deny that there is any infirmity with the Allegations;

       WHEREAS, Plaintiffs acknowledge this Court has a standard practice of dismissing

allegations of induced infringement and willful infringement without prejudice to plaintiffs

conducting discovery on both issues and without prejudice to plaintiffs amending the complaint to

allege induced infringement and/or willful infringement after fact discovery is open;

                                                 1
          Case 6:21-cv-00261-ADA Document 15 Filed 04/30/21 Page 2 of 4




       WHEREAS, Plaintiffs and Defendant have met and conferred and agreed that Plaintiffs

will voluntarily dismiss the Allegations; however, Plaintiffs and Defendant acknowledge that: (1)

this dismissal is pursuant to the Court’s standard practice; (2) this Stipulation is not intended to

serve as a reflection on the adequacy or inadequacy of any allegations contained in the Complaint;

and (3) that the dismissal of the Allegations is without prejudice to Plaintiffs seeking discovery on

these issues, to which Cloudflare reserves its rights to raise appropriate objections, and without

prejudice to Plaintiffs amending the Complaint to allege induced and/or willful infringement after

fact discovery in this action is open and in accordance with the Court’s case schedule;

       NOW, THEREFORE, Plaintiffs and Defendant hereby jointly stipulate to the entry of an

order dismissing the Allegations without prejudice.




                                                 2
         Case 6:21-cv-00261-ADA Document 15 Filed 04/30/21 Page 3 of 4




Dated: April 30, 2021               Respectfully submitted,

                                    s/Steven Callahan           .
                                    STEVEN CALLAHAN
                                     Texas State Bar No. 24053122
                                     scallahan@ccrglaw.com
                                    CHRISTOPHER T. BOVENKAMP
                                     Texas State Bar No. 24006877
                                     cbovenkamp@ccrglaw.com
                                    ANTHONY M. GARZA
                                     Texas State Bar No. 24050644
                                     agarza@ccrglaw.com
                                    CHARHON CALLAHAN
                                    ROBSON & GARZA, PLLC
                                    3333 Lee Parkway, Suite 460
                                    Dallas, Texas 75219
                                    Telephone: (214) 521-6400
                                    Telecopier: (214) 764-8392

                                    Counsel for Defendant Cloudflare, Inc.


                                    s/Daniel P. Hipskind                .
                                    Dorian S. Berger (CA SB No. 264424)
                                    Daniel P. Hipskind (CA SB No. 266763)
                                    BERGER & HIPSKIND LLP
                                    9538 Brighton Way, Ste. 320
                                    Beverly Hills, CA 90210
                                    Telephone: (323) 886,3430
                                    Facsimile: (323) 978-5508
                                    Email: dsb@bergerhipskind.com
                                    Email: dph@bergerhipskind.com

                                    Elizabeth L. DeRieux
                                    State Bar No. 05770585
                                    CAPSHAW DERIEUX, LLP
                                    114 E. Commerce Ave.
                                    Gladewater, TX 75647
                                    Telephone: (903) 845-5770
                                    Email: ederieux@capshawlaw.com

                                    Counsel for Plaintiffs Sable Networks, Inc. and
                                    Sable IP, LLC




                                       3
         Case 6:21-cv-00261-ADA Document 15 Filed 04/30/21 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

      I hereby certify that the parties conferred via e-mail on April 30, 2021, and that Sable
Networks, Inc., Sable IP, LLC, and Cloudflare, Inc. agree to request the relief sought herein.

                                              s/Steven Callahan
                                              STEVEN CALLAHAN




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 30, 2021, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the following:

 Dorian S. Berger, Esq.                              Elizabeth L. DeRieux, Esq
 Daniel P. Hipskind, Esq.                            Capshaw DeRieux, LLP
 Berger & Hipskind LLP                               114 E. Commerce Ave.
 9538 Brighton Way, Ste. 320                         Gladewater, TX 75647
 Beverly Hills, California 90210                     Telephone: 903-845-5770
 Telephone: 323-886-3430                             ederieux@capshawlaw.com
 Telecopier: 323-978-5508
 dsb@bergerhipskind.com
 dph@bergerhipskind.com


                                              s/Steven Callahan
                                              STEVEN CALLAHAN




                                                 4
